Citation Nr: 1604040	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-34 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Whether new and material evidence sufficient to reopen the appellant's claim regarding the character of his discharge in June 1953. 

2.  Whether the character of the appellant's discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1949 to June 1953.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 administrative decision.

The Veteran provided testimony via videoconference before the undersigned Veterans Law Judge in June 2015.  The claims file contains a transcript of the hearing.

Although the record contains evidence not yet considered by the AOJ, the Veteran clearly and knowingly waived AOJ consideration of that evidence at his June 2015 hearing and in a subsequent written statement received by VA in July 2015.  38 C.F.R. § 20.1304(c).  The Board may consider the merits without remand to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Evidence received since the May 2006 administrative decision with respect to the character of the appellant's discharge is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior decision, and raises a reasonable possibility of substantiating the appellant's claim.

2.  The appellant was discharged under other than honorable conditions as a result of absence without official leave on ten (10) separate occasions for an aggregate period of over 180 days.
 
3.  The evidence establishes compelling circumstances to warrant the appellant's periods of unauthorized absence, specifically he lacked judgmental maturity, was physically injured while serving in combat in Korea, developed PTSD, and learned upon return from his overseas duty that his father was ill and unable to take care of the family farm by himself.


CONCLUSIONS OF LAW

1.  The May 2006 decision that denied appellant's claim of entitlement to VA compensation benefits is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim with respect to the character of the appellant's discharge have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The character of the appellant's June 1953 discharge as undesirable is not a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen

The appellant initially sought recharacterization of his discharge shortly after his June 1953 separation, but was denied.  See October 1953 Administrative Decision.  He again sought a recharacterization of his June 1953 discharge in April 1986, but was again denied.  See April 1986 Memorandum of Consideration.  Thereafter, he filed an August 2005 application for compensation and/or pension benefits.  In a May 2006 administrative decision, the Regional Office (RO) in Louisville, Kentucky denied the appellant's claim based on the character of his discharge.  The Veteran did not timely file a Notice of Disagreement (NOD) or submit any further evidence, so the claims remained denied and the May 2006 decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  A "reasonable possibility of substantiating a claim" exists where the new evidence triggers the VA's duty to assist.  See Shade, 24 Vet. App. at 120.

The language of 38 C.F.R. § 3.156(a) creates a low threshold.  The phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  See Shade, 24 Vet. App. at 120.

The evidence associated with the claims file since the last final denial of the appellant's claim includes, among other evidence, a medical report by a psychiatrist diagnosing posttraumatic stress disorder (PTSD) and attributing that condition to his combat experiences in Korea in 1950.  See, e.g., October 2007 Psychiatric Evaluation; June 2015 Board Hearing Testimony, generally.

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim that his discharge should not be a bar to VA benefits.  Briefly, the new evidence supports the appellant's position that his periods of absence without leave (AWOL) were due, in significant part, to a psychiatric disorder incurred as a result of his combat experiences.  See also DD Form 214 (documenting receipt of Combat Infantryman Badge); September 2002 DD-215 (correcting DD Form 214 to add receipt of the Purple Heart and service in Korea in 1950).  In determining that the evidence is material, the Board is cognizant of the Court's instructions that the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen under the low threshold of Shade.

II.  Character of Discharge

The appellant is appealing an administrative decision which concluded that his military service for the period from August 1949 to June 1953 is not honorable for VA purposes and that his discharge as undesirable was a bar to the receipt of VA benefits.

The appellant's service personnel file was reviewed and reflects the appellant went AWOL on at least ten (10) separate occasions for a total of at least 215 days.  See October 1953 Determination as to Whether Veteran's Undesirable Discharge Was Under Honorable or Dishonorable Conditions; June 1953 Recommendation that Enlisted Man be Required to Appeal Before Board of Officers (with attachments detailing the periods of AWOL; indicating eleven (11) AWOL incidents totaling 223 days).  His punishment for these offenses included fines, hard labor, and confinement.  He has a record of 526 days of lost time due to periods of AWOL and punishment therefore.  See June 1953 DD 214.

The appellant could obtain relief if he was insane at the time he committed the offenses for which he was discharged.  38 C.F.R. § 3.12(b).  However, a neuropsychiatrist concluded, in a June 1953 evaluation, that the appellant "was and is mentally responsible, both to distinguish right from wrong, and to adhere to the right."  The more recent, retrospective analysis of a private psychiatrist does not contradict the June 1953 opinion and the Board will assign it no probative weight on the issue of whether the appellant was insane at the relevant times as that term is defined at 38 C.F.R. § 3.354.  See October 2007 Psychiatric Evaluation (concluding that the appellant "has not been disabled by the [mental] condition, [but] his quality of life has clearly been adversely affected for over fifty years.").  The assignment of no probative weight to the October 2007 report on this issue is due to the fact that it does not directly address the issue of insanity, and, to the extent it indirectly addresses it, the Board finds it supports the conclusion that the appellant was sane rather than that he was insane.  In contrast, the June 1953 evaluation is particularly persuasive on the issue of the appellant's sanity at the relevant times, including because it is contemporaneous, is consistent with the other evidence of record, and directly addresses the psychiatric question at issue.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may favor one medical opinion over another if it gives adequate reasons and bases).  Relief on the grounds that the appellant was insane at the time he committed the offenses for which he was discharged is denied.  See 38 C.F.R. §§ 3.12(b); 3.354.

There are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars found at 38 U.S.C.A. § 5303(a) and codified at 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d). 

Benefits are not payable when a former service member was discharged under certain conditions, including by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days unless there are compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c).  Here, the appellant was AWOL well in excess of 180 days.  However, the appellant was never AWOL for a continuous period in excess of ninety (90) days.  The regulations specify that a discharge due to being AWOL "for a continuous period of at least 180 days" is a bar to benefits.  38 C.F.R. § 3.12(c)(6) (emphasis added).  This provision does not provide a basis for disallowing the appellant's claim.  

There is also a regulatory bar to benefits when a discharge under other than honorable conditions was due to willful and persistent misconduct and will be considered a dishonorable discharge.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  Id.  The language of the current regulations is very similar to the pertinent regulation (38 C.F.R. § 3.64) in effect at the time of the October 1953 determination of the character of the appellant's discharge.  See 13 Fed.Reg.  6997, 7017 (Nov. 27, 1948) ("the words 'dishonorable conditions' will be deemed to have been met when it is shown that the discharge...was...(3) for an offense involving moral turpitude or willful and persistent misconduct:  Provided, however, That where service was otherwise honest, faithful and meritorious a discharge or separation other than dishonorable because of the commission of a minor offense will not be deemed to constitute discharge or separation under dishonorable conditions.").  

Shortly after separation, the appellant sought a determination that his discharge was under honorable conditions.  In October 1953, an adjudication of that claim resulted in a finding that the appellant's "undesirable discharge from service on 6-29-53 was under dishonorable conditions since his numerous AWOL's and court martials constitutes [sic] willful and persistent misconduct within the meaning of the law."  The matter has been reopened, so the Board must address this issue anew.

As discussed above, the appellant was AWOL on numerous occasions (at least 10) for a significant period of time (at least 215 days).  See October 1953 Determination.  His misconduct was persistent and the evidence, including the June 1953 evaluation by a neuropsychiatrist, establishes that the appellant knew right from wrong and was able to adhere to the right when he chose to go AWOL.  But before finding his misconduct was willful and persistent, the Board must determine whether the offense was minor and, if so, whether the appellant's service "was otherwise honest, faithful and meritorious."  38 C.F.R. § 3.12(d)(4).

Under controlling authority, being AWOL in excess of 30 days, as the appellant was on at least one occasion, is a severe offense.  See Winter v. Principi, 4 Vet.App. 29, 32 (1993) (noting punishment under the Uniform Code of Military Justice for being AWOL in excess of 30 days includes up to one year imprisonment and the issuance of either a bad conduct or dishonorable discharge); Stringham v. Brown, 8 Vet.App. 445, 448 (1995) (concluding that being AWOL precludes performance of military duties, so cannot "by definition" constitute a minor offense).  The appellant does not meet the criteria for the exception to the subsection (d)(4) bar to benefits.

The appellant has requested sympathetic consideration under 38 C.F.R. § 3.12(c)(6) based on several factors, including combat service, a Purple Heart for wounds suffered in combat, resulting PTSD, his relative immaturity (having enlisted at age 17), and family obligations (he allegedly went AWOL on multiple occasions to assist on the family farm given the illness of his father).  See July 2015 VA Form 21-4138.  

VA must consider "compelling circumstances" for going AWOL only in situations in which a claimant for benefits had been discharged under other than honorable conditions as a result of AWOL for a continuous period of 180 days or more, which is a "statutory bar" to benefits under 38 C.F.R. § 3.12(c)(6).  As noted above, this does not fit the factual situation here.  On first glance, the "compelling circumstances" exception found in subsection (c)(6) would seem to have no application where the subsection (d)(4) bar is being considered.

Although the apparently more stringent provisions of 38 C.F.R. § 3.12(d)(4) must be considered and applied, regulations "should be read in context of the regulatory scheme."  FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 132 (2000).  Here, subsection (c)(6) directly addresses the sort of misconduct at issue (i.e. going AWOL) whereas subsection (d)(4) applies to misconduct generally.  See RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 132 S.Ct. 2065, 2071 ("It is a commonplace of statutory construction that the specific governs the general . . . particularly . . . where . . . Congress has enacted a comprehensive scheme and has deliberately targeted specific problems with specific solutions." (internal citations and quotations omitted)).  Unless the "compelling circumstances" exception was equally available to all claimants discharged by reason of being AWOL, claimants who were discharged due to being AWOL for less than 180 days continuously, would be treated more harshly than those absent for continuous periods of more than 180 days.  Such an interpretation is as unjust as it is illogical.  

Subsection (c)(6) provides an exception to the bar to benefit entitlement where there are "compelling circumstances" that warrant the unauthorized absence.  Factors to consider in determining compelling circumstances include length of period of AWOL and reasons for going AWOL.  38 C.F.R. § 3.12(c)(6).  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  38 C.F.R. § 3.12(c)(6)(ii).  Further, hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  Id.

The record establishes that the appellant served in Korea and, at the age of 18, suffered wounds while in combat.  See DD Form 214 (documenting receipt of Combat Infantryman Badge); September 2002 DD-215 (correcting DD Form 214 to add receipt of the Purple Heart and service in Korea in 1950).  Moreover, the record contains an October 2007 Psychiatric Evaluation by a private psychiatrist diagnosing the appellant with PTSD, dating the onset of PTSD to 1950 during his service in Korea, and opining that his PTSD was a result of his service in 1950 including the incident in which he was wounded by a mortar round.  This finding is supported by evidence that the appellant was briefly evaluated for "shell shock" subsequent to the mortar incident and that he had nightmares of combat when he returned home after discharge.  See, generally, June 2015 Board Hearing Transcript and November 2011 Lay Statements.

The record also indicates that the appellant went AWOL partly for the purpose of assisting on the family farm where his father was ill.  He has consistently maintained this explanation for his periods of absence since the original June 1953 proceedings to determine his discharge.  See June 1953 Unsworn Statement of Appellant ("States his combat record was good and also was a good soldier while overseas.  After he returned his Father had taken ill and he repeatedly went AWOL to assist his Father on the farm."); June 2015 Board Hearing Tr. at 8-9 (discussing father's illness and need for help on the farm).  The record contains a number of supportive statements from lay witnesses, primarily his siblings, which tend to corroborate his account of the reasons for his periods of being AWOL.  See, e.g., November 2011 Statement of Appellant's Brother.

Finally, the record indicates that the appellant volunteered for the military at the age of 17, the incidents for which he was discharged all occurred prior to his twenty-first (21st) birthday, and there is no indication in the record that he had any education beyond high school.  The evidence suggests the appellant was young, lacked higher education, was closely tied to his family, and lacked judgmental maturity.

The regulations provide that "[c]onsideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted."  38 C.F.R. § 3.12(c)(6)(ii).  They also, as already noted, specifically direct the adjudicator to consider "hardship or suffering incurred during overseas service, or as a result of combat wounds...carefully and sympathetically."  Id.

The Board finds that the appellant's discharge as "undesirable" due to "unfitness" as a result of having been AWOL on multiple occasions is not a bar to benefit entitlement.  See June 1953 Report of Proceedings of Board of Officers.  His periods of being AWOL were due in significant part to a combination of PTSD, perceived family obligations, and judgmental immaturity.  Moreover, his service included combat service for which he received the Combat Infantryman Badge and a Purple Heart, and the AWOL incidents occurred only after his combat service.  See 38 C.F.R. § 3.12(c)(6)(i) (length and character of service should be considered in determining whether a discharge due to being AWOL is a bar to benefit entitlement).  In short, after careful and sympathetic consideration of the hardships the appellant faced, particularly in light of his age and judgmental maturity, the Board finds there were compelling circumstances justifying an exception to the bar to benefit entitlement.  Consequently, the appellant's June 1953 discharge as undesirable is not a bar to benefits.

Because the appellant's claims have been granted and the appellant could suffer no prejudice, the Board need not discuss the VA's fulfillment of its duties to notify and assist with respect to the issues currently on appeal.




ORDER

The application to reopen the appellant's claim regarding the character of his discharge in June 1953 is granted.

The appellant's discharge from the period of military service from August 1949 to June 1953 as undesirable does not constitute a bar to VA benefits; to this extent, the claim is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


